Case 2:19-cv-00071-JRG-RSP Document 302 Filed 08/24/20 Page 1 of 2 PageID #: 10409




                                 IN THE UNITED STATES
                               DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


      GREE, INC.,                                  §
                                                   §
                     Plaintiff,                    §
                                                   §
             v.                                    §     Case No. 2:19-cv-00071-JRG-RSP
                                                   §
      SUPERCELL OY,                                §
                                                   §
                     Defendant.                    §

                                                ORDER

          Plaintiff GREE filed a Motion for Partial Summary Judgment as to Supercell’s Affirmative

   Defense of Invalidity. (Dkt. No. 180.) Magistrate Judge Payne entered a Report and

   Recommendation (Dkt. No. 263), granting Plaintiff’s Motion for Partial Summary Judgment.

   Defendant Supercell Oy (“Defendant”) has now filed Objections (Dkt. No. 281) to the Report,

   with Plaintiff filing a Response. (Dkt. No. 286.)

          After reviewing the briefing on Plaintiff’s Motion for Partial Summary Judgment, the

   Report and Recommendation, and the briefing on Defendant’s Objections, the Court agrees with

   the reasoning provided within the Report and Recommendation and concludes that the Objections

   fail to show that the Report and Recommendation was erroneous.

          Consequently, the Court OVERRULES Defendant’s Objections and ADOPTS the Report

   and Recommendation. Plaintiff's Motion for Partial Summary Judgment (Dkt. No. 180) is

   GRANTED.
Case 2:19-cv-00071-JRG-RSP Document 302 Filed 08/24/20 Page 2 of 2 PageID #: 10410




      So ORDERED and SIGNED this 24th day of August, 2020.




                                               ____________________________________
                                               RODNEY GILSTRAP
                                               UNITED STATES DISTRICT JUDGE




                                          2
